ACCEPTED
                                                                                                     03-14-00403-CR
                                                                                                             6546941
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                                8/18/2015 3:15:37 PM
                                                                                                   JEFFREY D. KYLE
                                        WesMau                                                                CLERK

                               Criminal District Attorney
                               Hays County Government Center
                                712 South Stagecoach, Suite 2057                 FILED IN
                                   San Marcos, Texas 78666                3rd COURT OF APPEALS
                               (512)393-7600 FAX (512)393-2246                AUSTIN, TEXAS
                                                                          8/18/2015 3:15:37 PM
                                                                            JEFFREY D. KYLE
                                                                                  Clerk

August 18, 2015

Mr. Jeffrey Kyle, Clerk
Third Court of Appeals of Texas
P.O. Box 12547
Austin, Texas 78711


RE;    Robert Ritz vs. State
       03-14-00403-CR




Dear Mr. Kyle,

Please be advised that I will be appearing before the Court on September 24, 2015 at 9:00 a. m.
to present oral argument in the above-mentioned case. Should you have any questions, please
contact our office.



                                                    Best regards.




                                                    Brian Erskine
                                                    Assistant Criminal District Attorney
                                                    712 S. Stagecoach Trail, Suite 2057
                                                    San Marcos, Texas 78666
                                                    Ph; (512) 393-7600 / Fax: (512) 393-2246
                                                    State Bar No.: 24074182
                                                    brian.erskine@co.hays.tx.us
                                                    Attorney for the State


Cc:    Linda Icenhauer-Ramirez
        1103 Nueces
       Austin, Texas 78701
       ljir@aol.com